350 S.E.2d 860 (1986)
STATE of North Carolina
v.
Eugene Alexander GRIER.
No. 631P86.
Supreme Court of North Carolina.
November 18, 1986.
*861 Eugene Alexander Grier, pro se.
Tiare B. Smiley, Asst. Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th day of November 1986."